Citation Nr: 1503360	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service with the Marine Corps from July 1954 to February 1958, and with the Army from February 1958 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing in October 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence stands at least in equipoise that the Veteran's bilateral hearing loss is related to noise exposure in service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran underwent a VA examination in March 2011.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
105+
105+
100
105+
LEFT
105+
105+
105+
105+
105+

The average pure tone threshold was 103 in the right ear and 105 in the left ear, and his speech recognition score using the Maryland CNC test was 8 percent in the right ear and 0 percent in the left ear.  The examiner diagnosed profound mixed hearing loss in the Veteran's right ear and profound sensorineural hearing loss for the left ear.  Based on the Veteran's audiogram test results, he has a current disability of hearing impairment as defined by 38 C.F.R. § 3.385.

The Veteran underwent whisper voice testing during active duty to assess his hearing acuity which was normal. There is, however, sufficient evidence in the record to establish hearing trauma in service.  At his hearing, the Veteran competently and credibly testified that during training in the late 1950s or early 1960s, he was exposed to the noise of rifle fire very close to his ears for four days, without any hearing protection.  He stated that after this series of drills, his ears starting ringing "right away," and after coming off the rifle range, he "started having difficulty knowing what direction sounds" were coming from.  He noted that he felt the hearing problem right away, and it only got worse from basic training.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In the present case, the Board finds the Veteran's assertion that he was exposed to acoustic trauma in service to be competent and credible, because the Veteran is competent to testify as to events that occurred in service, and as to how those events affected him.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Additionally, in a September 2010 lay statement, the Veteran stated that while in service for the Marines, he drove an amphibious tractor, which he claims had loud engines.  The Veteran's work with amphibious vehicles was confirmed by his discharge paperwork.  

The Veteran's DD Form 214 reflects that he served as an ammunition storage specialist during his service with the Army.  Although Veterans Benefits Administration (VBA) Fast Letter 10-35 does not list this military occupational specialty (MOS), it does list "Ammunition Stock Control and Accounting Specialist" and "Ammunition Specialist" among the Army MOS.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  For each of these, Fast Letter 10-35 lists the noise exposure probability as "low."  However, the Veteran's discharge paperwork from the Marines lists him as a "Basic Tank and Amphibian Tractor Man," the MOS equivalent of which is listed as "Tank and Assault Amphibious Vehicle."  Fast Letter 10-35 lists the noise exposure probability as "highly probable" for enlisted men and officers with this MOS.  Because of the Veteran's competent and credible testimony regarding exposure to rifle fire, coupled with Fast Letter 10-35's confirmation that the Veteran's job in the Marine Corps was highly probable to lead to high levels of noise exposure, the Board finds in-service acoustic trauma.

Finally, in order to receive service connection, the Veteran must demonstrate a nexus between the in-service noise exposure and the Veteran's current disability.  The examiner from the May 2009 VA examination noted that the Veteran reported a history of noise exposure from small arms fire in service, "significant" occupational noise exposure from paper towel machines in the paper mill where the Veteran worked, and occasional recreational noise exposure from lawnmowers, weed eaters, power tools, and saws.  She stated that the hearing tests performed for the Veteran's enlistment and release physicals were based on the Veteran's ability to hear whispered speech, and are not considered reliable.  Because of that, the examiner opined that the Veteran's hearing at the time of enlistment and separation were unknown, and as a result, she could not resolve the question of whether the Veteran's hearing loss was caused by military noise exposure without resorting to mere speculation.  This opinion has no probative value as the examiner was unable to render a well-reasoned (i.e, a nonspeculative opinion) as to the etiology of the Veteran's hearing loss. 

The Board must also evaluate the other evidence on file to include lay evidence to determine whether service connection is warranted.

Sensorineural hearing loss is an organic disease of the nervous system, and is therefore a chronic disease listed in 3.309(a).  38 C.F.R. § 3.309(a) (2014).  As a result, the Veteran may establish service connection by showing continuity of symptomatology; essentially, he must be able to show that he has had these symptoms for a continuous period since service.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran competently and credibly testified at his hearing that he had exposure to loud noise in the form of rifle fire during training, and that he noticed difficulty hearing soon after.  Though the examiner noted possible noise exposure in the form of the paper mill work the Veteran obtained after service, the Veteran competently and credibly testified at his hearing that the office of the building, where he primarily spent his time, was quiet enough to hold a conversation, and when in the factory area, he was required to wear hearing protection.  He also testified that he was not exposed to traumatic noises outside of service, and that his brothers, who also worked at the paper mill for thirty to thirty-five years, had only recently needed hearing aids, while he had been wearing them for many years.

The Veteran also stated at this hearing that he was first diagnosed with some form of hearing loss when he was approximately 28 years old, and underwent surgery for his hearing loss when he was in his 30s.  He noted he had been wearing hearing aids prior to the surgery, and the surgery only ameliorated his hearing problems for six to ten months.  He also testified that he has since had a cochlear implant.

The Veteran also submitted lay statements from his wife and pastor, and his son testified at the hearing.  The Veteran's pastor indicated that the Veteran had suffered from hearing loss for the twelve years he had been attending the church.  The Veteran's wife wrote that the Veteran had slight hearing problems when they first married in 1963, but that it got worse over time.  She confirmed that the Veteran had hearing aids and ear surgery, and that the ear surgery improved the Veteran's hearing for less than a year.  The Veteran's son testified at the hearing that his father had worn hearing aids since he was a toddler.  The Board finds this lay evidence to be competent, as lay witnesses are competent to testify to events they witnessed, and credible.  Taken all together, the Board finds the lack of objective medical evidence of a nexus to stand in equipoise with the competent, credible, and detailed accounts of the Veteran and his lay witnesses that he had continuity of symptoms since service.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied, and the Board finds this continuity of symptomatology meets the requirements of 38 C.F.R. § 3.303(b).  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The preponderance of the evidence is at least in equipoise for all three elements of the Veteran's claim for service connection.  Therefore, service connection is granted.

Given the granting of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


